Citation Nr: 1018286	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-00 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to March 1971.  
He died in July 2005.  The appellant in this matter is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for the 
above-referenced claim.  This claim was previously before the 
Board in January 2009, and was remanded for further 
development, including requesting specific information from 
the appellant and a VA medical opinion in regards to the 
claim.


FINDINGS OF FACT

1. At the time of his death, the Veteran was service-
connected for post-traumatic stress disorder (PTSD), with a 
30 percent disability rating; and diabetes mellitus, with 
history of peripheral neuropathy, with a 20 percent 
disability rating.

2. The death certificate reported the Veteran's date of death 
as July [redacted], 2005 and noted that the immediate cause of death 
was asphyxia, due to, or as a consequence of; carbon monoxide 
intoxication; due to or as a consequence of smoke inhalation.    

3. There is no competent medical evidence indicating that a 
disability of service origin caused, hastened, or materially 
or substantially contributed to the Veteran's death.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to the Veteran's death.  38 
U.S.C.A. §§ 1310, 5013(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.312 (2009).




[Continued on the next page]  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review, the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

In the current claim, the September 2005 provided notice for 
the DIC claim.  The appellant was informed that to support 
her claim she would need to provide evidence indicating that 
the Veteran died in service or that his service-connected 
conditions caused or contributed to his death.  Finally, the 
appellant was informed that she needed to provide medical 
evidence that would show a reasonable probability that the 
condition that contributed to the Veteran's death was caused 
by injury or disease that began during service.  
Additionally, although the appellant was not informed of what 
disabilities the Veteran had been service-connected for, she 
demonstrated actual knowledge of that information.  As 
indicated in a September 2005 letter to her Congressman, the 
appellant indicated that her husband had been service-
connected for PTSD and diabetes.  As such, she was not 
prejudiced by the failure of VA to provide notice regarding 
that information.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the appellant prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained identified records and the appellant 
submitted records regarding her husband's death.  In 
addition, she was afforded VA medical opinions regarding her 
claims, including in May 2008 and April 2009, the latter of 
which provided specific medical opinions pertinent to the 
issue on appeal.  

The Board further notes that in a January 2009 Board remand, 
the Board directed the RO/AMC to contact the appellant to 
obtain specific information, to include a detailed 
description of the circumstances surrounding the July 2005 
fire that resulted in the Veteran's death.  The appellant was 
supposed to be requested to submit or inform VA of all 
official documents available.  The remand also directed the 
RO to obtain a VA medical opinion in regards to the claim.

Although a VA medical opinion was obtained in April 2009, the 
other development directed by the Board in its last remand 
was not accomplished.  The request for more information 
regarding the fire was not tailored to address the issue on 
appeal.  The Board finds that as those directions will not 
affect the current case, especially in light of the most 
recent VA medical opinion finding that the Veteran's non-
service-connected disabilities caused the Veteran's inability 
to escape the fire, the appellant is not prejudiced by the 
failure to obtain the information requested in the January 
2009 Board remand.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim
 
The appellant contends, as indicated in a March 2009 
statement, that the Veteran's service-connected diabetes 
mellitus caused him to have several strokes, which in turn 
caused him to be wheelchair bound and unable to care for 
himself.  She further argues that since her husband was 
unable to walk or care for himself, he died in a house fire.  
Her argument is generally that the Veteran's service-
connected PTSD and diabetes mellitus were the cause of the 
Veteran's death.

The Board notes that an October 2002 rating decision denied 
the Veteran service connection for strokes secondary to his 
service-connected diabetes mellitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.

In order to establish entitlement to service connection for 
the cause of the Veteran's death, the evidence must establish 
that a disability of service origin caused, hastened, or 
substantially and materially contributed to the Veteran's 
death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
of a Veteran will be considered to have been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The principal cause 
of death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

According to the record, at the time of his death, the 
Veteran was service-connected for PTSD and diabetes.  The 
Veteran's death certificate reported his date of death as 
July [redacted], 2004, noted the immediate cause of death was 
asphyxia, due to, or as a consequence of; carbon monoxide 
intoxication; due to or as a consequence of smoke inhalation.   

A July 2005 autopsy found the Veteran to have diagnoses 
including smoke inhalation, carbon monoxide intoxication; 
charring burn of the anterior and lateral aspects of the 
body, second degree burns of the back; atherosclerosis; 
emphysematous changes and anthracosis of the lungs; enlarged 
hypertrophic heart, hyperplastic adrenal glands, granular 
scarred kidneys; osteoarthritis; finely nodular cirrhosis of 
the liver, enlarged congested spleen; nodular prostate gland; 
gallstones; old appendectomy; and obesity.  

As was noted earlier, the appellant's argument is that the 
Veteran's death was due to his inability to escape a fire due 
to his service-connected disabilities or that his service-
connected diabetes mellitus caused the Veteran's strokes, 
which led to his inability to escape the fire.  

A June 2004 private medical record, by Dr. G.W.R., found that 
the Veteran's strokes were due to his service-connected 
diabetes.  Dr. G.W.R. reported that the Veteran's diabetes 
had not been well-controlled and there was a link to an 
increased risk of stroke.

To address the appellant's claim, a VA medical opinion was 
provided in May 2008.  The examiner found the Veteran to have 
died due to asphyxiation (carbon monoxide poisoning/smoke 
inhalation) not caused by or related to diabetes or PTSD.  
The examiner further noted that carbon monoxide poisoning can 
asphyxiate anyone, regardless of their physical or mental 
abilities or conditions.  The examiner reported that carbon 
monoxide is a colorless, odorless gas undetectable to humans 
and animals.  

VA provided another medical review in April 2009.  That VA 
examiner further noted that the Veteran's known risk factors 
for stroke were tobacco use, hypertension, alcohol use, 
previous stroke, male gender, dyslipidemia, family history, 
and service-connected diabetes.  The examiner found that 
extrapolating all those risk factors indicated that the 
Veteran's non-service-connected risk factors far outweighed 
his service-connected diabetes mellitus as a risk factor.  

The April 2009 VA examiner noted that in 2003, the Veteran 
had a decreased mental state and was housebound due to his 
strokes and child-like mentation.  The examiner noted that 
the Veteran's primary limiting condition appeared to have 
been his multiple strokes and subsequent brain injury.

The April 2009 VA examiner further opined that the Veteran, 
left alone without the aid of another, did not appear to have 
been able to protect himself from the ordinary hazards of 
daily living.  The examiner then found that it was less 
likely than not that the service-connected diabetes mellitus 
resulted in any further mental or physical limitations and 
that PTSD is not known to render an individual incapacitated.  
In this regard, the Board notes that at the time of death the 
Veteran's service-connected PTSD was rated as 30 percent 
disabling.  Under 38 C.F.R. § 4.130, the General Rating 
Formula for Mental Disorders, a 30 percent disability rating 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  Clearly, being subject to an 
occasional decrease occupationally and socially does not 
correlate to being confused or disoriented in the event of a 
fire in your dwelling.  In any case, the Veteran was confined 
to a wheelchair for a number of physical disabilities, and 
the medical evidence bears out that far more significant 
mental incapacity stemmed from cerebrovascular, which is 
unrelated to the PTSD.     

The Board recognizes that the record contains competing 
medical opinions as to the cause of his strokes.  The Board 
must thus determine how much weight to afford the opposing 
opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 
(1993).  The Board may weigh one medical professional's 
opinion over another, depending on factors such as the 
reasoning employed by the medical professionals and whether 
or not, and the extent to which, they reviewed prior 
evidence.  Id. at 470-71.  ("The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusions that 
the physician reaches.").

The Board must provide adequate reasons and bases if it 
adopts one medical opinion over another.  Owens v. Brown, 7 
Vet .App. 429, 433 (1995) (noting that the Board may "favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases").  In assessing evidence such as medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight of the credibility of the 
evidence in the adjudication of he merits.  See Hernanadez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).

The Board finds the opinions of the April 2009 VA examiner to 
be more probative than those of Dr. G.W.R. in June 2004.  Dr. 
G.W.R. found the Veteran's stroke to be due to his service-
connected diabetes, since diabetes is a risk factor for 
stroke.  However, Dr. G.W.R. did not provide as complete of 
an analysis or have as complete of a medical record review as 
the April 2009 VA examiner.  Dr. G.W.R. did not address the 
multiple other risk factors also addressed by the April 2009 
VA examiner.  Indeed, Dr. G.W.R. did not note the multiple 
non-service-connected disorders and other factors which the 
April 2009 VA examiner found to be more probative as to the 
cause of the Veteran's stroke.  The April 2009 VA examiner 
provided a clearer and more well-reasoned opinion regarding 
the cause of the Veteran's strokes and is thus found to be 
more probative.

The April 2009 VA examiner further found that the Veteran's 
service-connected diabetes mellitus did not result in any 
further mental or physical limitations and that PTSD was not 
known to render an individual incapacitated.  

As previously noted, the Veteran's date of death was July [redacted], 
2005 and his death certificate noted that the immediate cause 
of death was asphyxia, due to, or as a consequence of; carbon 
monoxide intoxication; due to or as a consequence of smoke 
inhalation. 

The service treatment records do not reflect any complaints 
of or treatment for any of the disorders listed on the death 
certificate or the Veteran's stroke which rendered him unable 
to protect himself.  No medical evidence of record attributes 
any of the disorders listed on the death certificate to the 
service.  

The appellant's argument is that the Veteran's service-
connected diabetes mellitus caused his stroke, which rendered 
him unable to escape the fire that led to his death.  
However, although Dr. G.W.R. provided an opinion finding that 
the Veteran's service-connected diabetes mellitus caused his 
stroke, as previously discussed, the Board finds the April 
2009 VA examiner's opinion to be more probative in finding 
that the Veteran had multiple other risk factors for stroke 
that far outweighed the risk caused by his service-connected 
diabetes mellitus.

There can be no doubt that the appellant is sincere in her 
belief that the Veteran's death was related to his service-
connected disabilities.  However, although the appellant can 
provide statements as to her own experiences and 
observations, the factual question of if the Veteran's 
service-connected diabetes mellitus caused his stroke is a 
medical question, requiring a medical expert.  The appellant 
is not competent to render such an opinion. Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  She does not have 
the requisite special medical knowledge necessary for such 
opinion evidence. 

The Board finds that service connection for the cause of the 
Veteran's death has not been established.  The stated cause 
of the Veteran's death is asphyxia, due to, or as a 
consequence of; carbon monoxide intoxication; due to or as a 
consequence of smoke inhalation.  There is simply no 
competent or credible medical or lay evidence is of record 
finding that any of those disorders were in any way related 
to the Veteran's service or service-connected disabilities.  
The preponderance of the medical evidence of record does not 
support the appellant's claim that the Veteran's death was 
caused by or was etiologically related to his service, 
specifically that his service-connected diabetes mellitus 
caused his stroke, which made him unable to escape from the 
fire causing his death.  The most probative medical evidence 
regarding that issue, the April 2009 VA examiner's opinion, 
clearly found that the Veteran's stroke was most likely due 
to his non-service-connected risk factors not his service-
connected diabetes mellitus.

Furthermore, the May 2008 VA examiner indicated that carbon 
monoxide could asphyxiate anyone, regardless of their 
physical or mental abilities or conditions.  Although the 
Veteran appeared to need the aid of another to protect 
himself from the ordinary hazards of living, the April 2009 
VA examiner found it less likely than not that the service-
connected diabetes mellitus resulted in any further mental or 
physical limitations.  The April 2009 VA examiner also 
specifically found that PTSD was not known to render an 
individual incapacitated.  As such, the record does not 
support the claim that the Veteran's service-connected 
disabilities resulted in his death.

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply.  Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991).  The appellant's claim for service 
connection for cause of death is denied. 


ORDER

Service connection for cause of death is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


